Citation Nr: 1611593	
Decision Date: 03/22/16    Archive Date: 03/29/16

DOCKET NO.  11-18 248	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to service connection for a low back disorder.

2. Entitlement to service connection for a neck disorder.
 
3. Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. M. Gillett, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015). 38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from March 1968 to November 1969, with additional service in the National Guard. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from October 2009 and June 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. The Veteran testified at a hearing before the undersigned Veterans Law Judge in January 2012, via videoconferencing (Videoconference hearing). 

This appeal was processed using the Veterans Benefits Management System (VBMS) and "Virtual VA" paperless claims processing system. Accordingly, any future review of this appeal should take into consideration these electronic records (electronic claims file).

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran's currently diagnosed low back disorder is not related to service or any incident of service; and arthritis did not manifest within one year of service separation.

2. The Veteran's currently diagnosed neck disorder, specifically degenerative disc disease of the cervical spine, is not related to a service or any incident of service; and arthritis did not manifest within one year of service separation.


CONCLUSIONS OF LAW

1. The criteria for service connection for a low back disorder have not been met. 
38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).

2. The criteria for service connection for a neck disorder have not been met. 
38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Introductory Matters

In this decision, the Board will discuss the relevant law that it is required to apply. This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R."); and the precedential rulings of the United States Court of Appeals for the Federal Circuit (Federal Circuit) (as noted by citations to "Fed. Cir.") and United States Court of Appeals for Veterans Claims (Court) (as noted by citations to "Vet. App."). 

The Board is bound by statute to set forth specifically the issues under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. 38 U.S.C.A. 
§ 7104(d) (West 2014); see also 38 C.F.R. § 19.7 (2015) (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (holding that the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction; and that the Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts). 

Duties to Notify and Assist

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 (VCAA) to notify and assist. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2015). 

After the claims were received, the RO advised the Veteran by letter of the requirements for substantiating the claims, and informed him of his and VA's respective responsibilities for obtaining relevant records and other evidence in support of his claims. The duty to notify is satisfied. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VA's duty to assist under the VCAA includes helping claimants to obtain pertinent records. See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The Veteran has alleged  frequently that the record of evidence is incomplete because his service treatment records were lost in a fire at a VA storage facility in St. Louis, operated by the National Personnel Records Center (NPRC). In an August 2008 VA treatment record, the Veteran reported that his medical records had been "lost in fire." In a March 2009 VA mental health note, the Veteran stated that he had been told that his treatment records "were destroyed in some fire in St. Louis." The examiner noted that the Veteran was "very skeptical of this explanation." 

At the January 2012 Videoconference hearing, the Veteran stated that he tried to file a claim with VA in 1985 or 1986, and was told by an unidentified individual that his service treatment records were lost in a fire. In an August 2014 statement, the Veteran wrote that he did not have access to his service treatment records because all such records, to include his service entrance and discharge examination reports, and all records regarding in-service treatment for his claimed back disorder, were lost in a 1973 fire. In a November 2015 statement, the Veteran wrote that, when he filed a claim for service connection for a back disorder in 1970, he was told by VA that his records were lost in a fire in St. Louis. The Veteran further stated that VA personnel told him over the next 35 years that his records were lost in the fire. The Veteran indicated that he should not be held responsible for his medical records when the government stored those records and they were destroyed. 

The Board takes judicial notice that a July 1973 fire at the NPRC facility destroyed many veterans' service treatment records that were dated in the 1950's.  Although the Veteran has alleged that his service treatment records were destroyed in that fire, the claims file contains service treatment records indicating examination and treatment during the Veteran's periods of active and National Guard service. 

The March 2009 VA mental health note contains no notation indicating that the examiner had any knowledge regarding the existence of the Veteran's service treatment records other than what the Veteran told him, and suggests that the examiner was attempting to help clear up any confusion the Veteran might have had regarding whether the fire actually occurred. While the March 2009 medical examiner apparently advised the Veteran that there was such a fire at the NPRC, there is no evidence that the medical examiner had any knowledge of the facts regarding storage of evidence in this matter. Simply stated, the medical examiner was in no position to know of the status of evidentiary development in this claim. 

Although the service treatment records on file contain no records indicating treatment for back or neck disorders during service, the Board finds nothing to suggest that these records, obtained from the proper government depositories, are incomplete. The Court has held that in the absence of clear evidence to the contrary, the law presumes the regularity of the administrative process, to include the maintenance and handling of the Veteran's service personnel records. YT v. Brown, 9 Vet. App. 195 (1996); Mindenhall v. Brown, 7 Vet. App. 271 (1994) (citing Ashley v. Derwinski, 2 Vet. App. 62 (1992)). 

A statement by a claimant, indicating that the records are incomplete because the record he states should be there is absent, is insufficient to rebut the presumption of regularity in record-keeping operations. YT, 9 Vet. App. at 199. As the electronic claims file contains both the Veteran's service treatment records and the identified post-service treatment records, VA's duty to assist the Veteran in obtaining pertinent records has been fulfilled. 

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claims, as defined by law. See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79 (2006). Appropriate VA medical inquiry was accomplished, and the VA examination reports are factually informed, medically competent, and responsive to the issues under consideration. Monzingo v. Shinseki, 26 Vet. App. 97 (2012); Barr v. Nicholson, 21 Vet. App. 303 (2007). 

In an April 2014 Remand, the Board directed the AOJ to obtain the Veteran's National Guard treatment records, obtain any identified post-service treatment records, and provide an examination to determine the etiologies of the claimed disorders. The AOJ complied with the Board's Remand directives. See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders); Dyment v. West, 13 Vet. App. 141, 146-47 (1999). 

The Veteran testified at a Videoconference hearing before the undersigned Veterans Law Judge. The hearing was adequate as the Veterans Law Judge explained the issues and identified possible sources of evidence that may have been overlooked. 
38 C.F.R. § 3.103(c)(2) (2015); Bryant v. Shinseki, 23 Vet. App. 488 (2010).

Service Connection

In order to prevail on the issue of service connection, generally, there must be 
(1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury. Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third elements is through a demonstration of continuity of symptomatology. Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999). Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology. Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253. The Federal Circuit has held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic, such as arthritis, by 38 C.F.R. § 3.309(a). Walker v. Shinseki, 708 F.3d 1331, 1337-39 (Fed. Cir. 2013).

Certain chronic diseases, including arthritis, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from active duty. See 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. 
§§ 3.307, 3.309. This presumption is rebuttable by probative evidence to the contrary.

The record indicates that examiners commonly have diagnosed the Veteran as having a lumbosacral strain, rather than an arthritic condition. Yet, in a January 2012 VA X-ray report, a VA examiner reported finding minimal degenerative disc narrowing at L5-S1. As degenerative disc disease is a form of arthritis, the Board will review the evidence using the standards for evaluating chronic diseases. 

In all cases, the Board must determine the value of all evidence submitted, including lay and medical evidence. Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). The evaluation of evidence generally involves a three-step inquiry. First, the Board must determine whether the evidence comes from a "competent" source. The Board must then determine if the evidence is credible, or worthy of belief. Barr, 21 Vet. App. at 308 (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible). The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

After determining the competency and credibility of evidence, the Board must then weigh its probative value. In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995), aff'd, 
78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence").

The Board has considered all evidence of record as it bears on the issues before it. See 38 U.S.C.A. § 7104(a) (West 2014) ("Decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 38 U.S.C.A. § 5107(b) ("Secretary shall consider all information and lay and medical evidence of record in a case"). Although the Board has an obligation to provide reasons and bases supporting these decisions, there is no need to discuss, in detail, the extensive evidence of record. The Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). 

Low Back Disorder

The preponderance of the evidence is against a grant of service connection for a low back disorder and the appeal will be denied. 

The Veteran's service treatment records contain no notation indicating treatment or diagnosis for a low back disorder. In a November 1969 service discharge medical examination report, a service examiner noted that the Veteran's spine and other musculoskeletal systems were normal. 

In an October 1970 claim for benefits, the Veteran wrote that he had incurred a "back strain" in approximately February 1969. 

In a January 1971 VA medical examination report, the Veteran stated that he had back pains and could not pick up heavy objects. The examiner noted that the Veteran reported having a "history of a strain to his back while in the service." The Veteran indicated that this strain was aggravated with change of weather or heavy lifting. Upon examination, the examiner indicated that the Veteran was able to dress and undress, get on and off the examining table without difficult, and sit at a right angle without difficulty. The examiner reported that the Veteran's lumbosacral spine range of motion was normal, and found no pain, tenderness, spasm in the paravertebral area, or other abnormal findings. The examiner diagnosed lumbosacral strain, by history, that was not clinically apparent upon examination. 

In a May 1972 pre-deployment examination for the Greensboro police department, an examiner noted that the Veteran's spine was straight. 

In a January 1974 National Guard enlistment examination report, an examiner indicated that the Veteran's spine and other musculoskeletal systems were normal. In a contemporaneous report of his own medical history, the Veteran specifically denied having ever had recurrent back pain, or swollen or painful joints. In a September 1978 National Guard discharge examination report, a service examiner again indicated that the Veteran's spine and other musculoskeletal systems were normal.

In an August 2008 VA primary care note, written when the Veteran first sought care at VA, the Veteran reported having a "back problem" since service due to an "injury on an aircraft carrier." The Veteran also stated that he developed pain due "chronic lifting" of ordinance in service.

In a September 2008 VA treatment record, the Veteran denied experiencing any current back pain. Upon examination, the examiner reported that the Veteran's back was nontender. 

In an additional September 2008 VA treatment record, the Veteran reported having diagnosed arthritis with low back pain for many years.

In a September 2008 statement, the Veteran stated that he hurt his "back ... while serving in Vietnam lifting bombs and missiles" onto attack planes. 

In a May 2010 VA general medical examination report, the Veteran reported experiencing chronic low back pain after an injury in Vietnam. The Veteran stated that he had daily symptoms of pain with stiffness, but without radiation. The Veteran indicated that the condition would flare-up during cold weather. After an examination, the VA examiner diagnosed a lumbosacral strain. 

In an October 2010 VA treatment record, a VA examiner advised the Veteran that an X-ray of the lumbar spine was normal for his age.

In a November 2010 VA primary care note, the Veteran reported having chronic mechanical, non-radicular low back pain. The Veteran indicated that he was wearing a soft Velcro back brace.

In a June 2011 statement, included with his Substantive Appeal to the Board, the Veteran stated that the January 1971 VA medical examination report indicated that he had a lumbosacral strain due to "lifting bombs and missiles" in service. 

At the January 2012 Videoconference hearing, the Veteran stated that he was required to lift missiles on his back until they could be placed on aircraft during service. The Veteran reported seeing a service examiner four of five times while stationed aboard the U.S.S. America for "back injury and pain." He said that the service examiner told him that he had a "strain and probably [a] muscle pull from ... heavy lifting." The Veteran reported having "back trouble" since he left service. He denied seeing a doctor for years after discharge due to a lack of health insurance. The Veteran said he first told a medical examiner about his back pain while being given a physical examination upon entrance into the National Guard. The Veteran stated that, within the past few years, a VA examiner who worked in the prosthetics department at his local medical center told him that his back disorder was related to service. When asked, the Veteran could not recall the name of that examiner, and after reviewing the record, the Board has been unable to locate any such advisement to the Veteran.

In a January 2012 VA X-ray report, a VA examiner reported finding minimal degenerative disc narrowing at L5-S1 with no acute bony abnormality or significant change since the October 2010 X-ray report.

In a March 2012 statement, the Veteran stated that he asked to be reassigned during service, in part, due to the pain in his back. 

In a December 2012 statement, the Veteran wrote that a VA examiner had diagnosed him as having osteoarthritis of the back. 

In a July 2015 VA X-ray report, a VA examiner reported that the Veteran's spine was normal, having no significant degenerative changes and some noted demineralization. 

In a September 2015 VA medical examination report, the Veteran denied undergoing any specific in-service trauma or injury to the spine, but indicated that he attributed the disorder to strenuous activities during service. After an examination, the examiner diagnosed chronic low back pain/lumbosacral strain. 

After reviewing the evidence, the September 2015 VA examiner opined that the Veteran's diagnosed low back disorder was less likely than not incurred in or caused by the claimed in-service injury, event, or illness. In explaining this opinion, the examiner noted that the record did not contain any documentary evidence indicating treatment or diagnosis for chronic pathology of the lumbosacral spine proximate to service. He noted that, in the January 1974 National Guard enlistment examination report, the examiner reported that the Veteran's spine was normal. He also indicated that the October 2010 VA X-ray report, the first imaging study of the Veteran's spine, noted a lumbar spine that was normal for the Veteran's age. The examiner also wrote that the most recent X-ray, dated June 2015, showed a normal lumbosacral spine. From this evidence, the examiner found that the Veteran's current low back disorder was not related to service.

In a November 2015 statement, the Veteran wrote that a magazine had reported in 2009 that veterans "who worked with lifting bombs and missiles and other types of ordinances were more likely to have serious ... back [injuries]." He reported seeking in-service treatment for his back disorder from a service examiner who placed him on light duty during his "tour of Vietnam:" 

The preponderance of the evidence is against the claim. The Veteran did not experience chronic low back disorder symptomatology during service, continuous low back disorder symptomatology after discharge from service, or low back disorder symptomatology manifested to a compensable degree within one year of service discharge. The Veteran has reported that he experienced back pain during service related to the lifting of heavy ordinance, such as missiles. The Veteran also reported being treated by a service examiner who told him that he had a "strain and probably [a] muscle pull from ... heavy lifting," and placed him on light duty. The Veteran indicated that he had requested a change of assignments during service due to his low back disorder symptomatology. The Veteran stated that he had experienced low back disorder symptomatology since service discharge and was diagnosed with a lumbosacral strain in January 1971 VA medical examination report. The Veteran also stated that he told an examiner about his back pain during a National Guard entrance examination. 

The objective medical evidence contains no notation suggesting low back disorder symptomatology until decades after service. The service treatment records contain no notation suggesting treatment or diagnosis for any low back disorder during service. The service treatment records and service personnel records also contain no notation indicating that the Veteran had been placed on light duty or requested a change in assignment because of his low back disorder. In a November 1969 service discharge medical examination report, a service examiner noted that the Veteran's spine and other musculoskeletal systems were normal. In an October 1970 claim for service connection benefits, the Veteran wrote that he incurred a "back strain" in "about February 1969." In a January 1971 VA medical examination report, the examiner stated that the Veteran had a history of lumbosacral strain, based on the Veteran's lay report. The examiner also reported finding no objective evidence of the lumbosacral strain upon examination. In a January 1974 National Guard enlistment examination report, an examiner indicated that the Veteran's spine and other musculoskeletal systems were normal. In a January 1974 report of his own medical history, provided on the day of his enlistment examination, the Veteran specifically denied having ever had recurrent back pain, or swollen or painful joints. 
In a September 1978 National Guard discharge examination report, a service examiner again indicated that the Veteran's spine and other musculoskeletal systems were normal. 

The post-service treatment records contain no notation indicating a diagnosed back disorder, specifically a lumbosacral strain, until May 2010, over four decades after the Veteran's discharge from service. The Veteran's lay statements, suggesting continuous low back disorder symptomatology with onset during service or low back disorder symptomatology manifested to a compensable degree within a year of service discharge, are inconsistent with the other evidence of record, to include the Veteran's own statements, and lack credibility. See Caluza, 7 Vet. App. at 498 (holding that, in weighing credibility of lay evidence, even that recorded in a medical record, VA may consider such elements as interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness).

The Board also finds that the Veteran's current low back disorder is not related to service. In a September 2015 VA medical examination report, a VA examiner reported interviewing the Veteran and performing an examination. Having reviewed the evidence, the examiner opined that the Veteran's diagnosed low back disorder was less likely than not incurred in or caused by the claimed in-service injury, event, or illness. In explaining this opinion, the examiner specifically noted that the service treatment records contained no notation suggesting the existence of a back disorder and the National Guard enlistment examination report indicated that the Veteran's back was normal at that time. In reviewing the X-rays, the examiner found that they were essentially normal for the Veteran's age. From this evidence, the examiner found that the Veteran's current low back disorder was not related to service. Considering the examiner's interview with the Veteran, physical examination, and thorough review of the evidence, the Board finds that his opinion has great probative value in this matter. See Prejean v. West, 13 Vet. App. 444, 448 (2000) (indicating that the Board may determine the probative value of medical opinions based on their detail, the persuasiveness of their opinions, and the physicians' access to a veteran's medical records); 38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).

At the January 2012 Videoconference hearing, the Veteran stated that a VA examiner recently told him that his low back disorder was related to service. The Veteran did not report either the examiner's name or provide any stated rationale for the examiner's opinion. The VA treatment records, indicating treatment since 2008, run to more than 2,000 pages and contain notations regarding each of the Veteran's visits at a VA medical facility over that period. These records contain several notations indicating that the Veteran reported having a low back disorder related to service, but do not contain any objective medical findings written by VA personnel, suggesting a nexus between a diagnosed low back disorder and service. The Board finds that the September 2015 VA examiner's carefully written opinion, based upon a thorough review of the evidence, is of more value than the Veteran's statements regarding the opinion of an unknown VA examiner. See Buchanan, 
451 F.3d at 1331.

The preponderance of the evidence weighs against the Veteran's claim for service connection for a low back disorder and the appeal will be denied. See 38 C.F.R. 
§§ 3.102, 3.303. In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine. However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable. See 
38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert, 1 Vet. App. at 55-56.




Neck Disorder

The preponderance of the evidence weighs against a grant of service connection for a neck disorder and the appeal will be denied. 

The Veteran's service treatment records contain no notation indicating treatment or diagnosis for a neck disorder. In a November 1969 service discharge medical examination report, a service examiner noted that the Veteran's spine, musculoskeletal systems, and neck were normal. 

In a January 1974 National Guard enlistment examination report, an examiner indicated that the Veteran's spine, musculoskeletal systems, and neck were normal. In a contemporaneous report of his own medical history, the Veteran specifically denied having ever had swollen or painful joints, arthritis, or other symptoms associated with neck pain. In a September 1978 National Guard discharge examination report, a service examiner again indicated that the Veteran's spine, musculoskeletal systems, and neck were normal.

In an August 2008 VA treatment record, the Veteran reported experiencing neck pain. In an additional August 2008 VA treatment record, a VA examiner noted that the Veteran's neck was supple. 

In a September 2008 VA rehab consultation, the examiner diagnosed the Veteran as having chronic neck pain.

In an additional September 2008 VA treatment record, a VA examiner noted that the Veteran's neck was supple.

In a September 2008 statement, the Veteran stated that he hurt his "neck while serving in Vietnam lifting bombs and missiles" onto attack planes. In subsequent 
July 2009 and May 2010 statements, the Veteran reiterated his contention that he had developed a neck disorder while lifting ordinance during service.

In a May 2010 VA medical examination report, the Veteran reported having daily lower neck pain that would increase with cold weather. After an examination, the examiner diagnosed a cervical strain. 

In a February 2011 VA treatment record, a VA examiner noted that the Veteran's neck was supple. 

In a June 2011 statement, included with his Substantive Appeal to the Board, the Veteran stated that he hurt his neck while lifting bombs and missiles, as evidenced by the lumbosacral strain noted in the 1971 VA medical examination report. He also reported that "records throughout the year show complaints of back and neck problems." 

At the January 2012 Travel Board hearing, the Veteran testified that he injured both his back and neck in service. The Veteran reported seeking treatment during service, but indicated that the treatment was for his "back injury and pain." The Veteran stated that, in the previous few years, a VA examiner who worked in the prosthetics department at his local medical center told him that his neck disorder was related to service. When asked, the Veteran could not recall the name of that examiner. 

In a September 2015 VA medical examination report, the Veteran denied undergoing any specific in-service trauma or injury to the neck, but indicated that he attributed his neck pain to strenuous activities during service. After an examination, to include a review of an X-ray, the examiner diagnosed degenerative disc disease of the cervical spine.  

After reviewing the evidence, the September 2015 VA examiner opined that the Veteran's diagnosed back disorder was less likely than not incurred in or caused by the claimed in-service injury, event, or illness. In explaining this opinion, the examiner wrote that the record did not contain any documentary evidence indicating treatment or diagnosis for chronic pathology of the cervical spine either during service or proximate to service. He noted that, in the January 1974 National Guard enlistment examination report, the examiner noted that the Veteran's spine, extremities, and "other musculoskeletals" were normal. He also noted that the record contained very few instances of treatment for a neck disorder, as the Veteran had not reported neck pain often to medical personnel. The examiner wrote that the cervical X-ray taken that day was the first of record. 

In a November 2015 statement, the Veteran wrote that a magazine had reported in 2009 that veterans "who worked with lifting bombs and missiles and other types of ordinances were more likely to have serious neck [injuries]." The Veteran stated that he sought in-service treatment from a service examiner who placed him on light duty during his "tour of Vietnam." In reporting his in-service treatment, the Veteran did not specify that he sought treatment for a neck disorder. 

The Board finds that the Veteran did not experience chronic neck disorder symptomatology during service, continuous neck disorder symptomatology after discharge from service, or neck disorder symptomatology manifested to a compensable degree within one year of service discharge. The Veteran has reported that he experienced neck pain during service related to the lifting of heavy ordinance, such as missiles. Although the Veteran reported seeking in-service treatment for a back disorder, the Veteran has not made any statements specifically indicating that he sought treatment for a neck disorder. 

The objective medical evidence contains no notation suggesting neck disorder symptomatology until decades after service. The service treatment records contain no notation suggesting treatment or diagnosis for any neck disorder during service. In a November 1969 service discharge medical examination report, a service examiner noted that the Veteran's spine, musculoskeletal systems, and neck were normal. In a January 1974 National Guard enlistment examination report, an examiner indicated that the Veteran's spine, musculoskeletal systems, and neck were normal. In a January 1974 report of his own medical history, provided on the day of his enlistment examination, the Veteran specifically denied having ever having had swollen or painful joints, arthritis, or any other symptomatology indicative of a neck disorder. In a September 1978 National Guard discharge examination report, a service examiner again indicated that the Veteran's spine, musculoskeletal systems, and neck were normal. The post-service treatment records contain no notation indicating reports of neck pain until 2008, approximately 40 years after the Veteran's service discharge. The Veteran's lay statements, suggesting that he experienced continuous neck disorder symptomatology with onset during service or neck disorder symptomatology manifested to a compensable degree within one year of service discharge, are inconsistent with the other evidence of record, to include the Veteran's own statements, and lack credibility. See Caluza, at 498.

The preponderance of the evidence is against a finding that the Veteran's current neck disorder is related to service. In a September 2015 VA medical examination report, a VA examiner reported interviewing the Veteran and performing an examination. Having reviewed the evidence, the examiner opined that the Veteran's diagnosed neck disorder was less likely than not incurred in or caused by the claimed in-service injury, event, or illness. In explaining this opinion, the examiner specifically noted that the service treatment records contained no notation suggesting the existence of a neck disorder and the National Guard enlistment examination report indicated that the Veteran's neck was normal at that time. From this evidence, the examiner found that the Veteran's current neck disorder, diagnosed decades later, was not related to service. Considering the examiner's interview with the Veteran, physical examination, and thorough review of the evidence, the Board finds that his opinion has great probative value in this matter. See Prejean, 13 Vet. App. at 448.

At the January 2012 Videoconference hearing, the Veteran stated that a VA examiner recently told him that his neck disorder was related to service. The Veteran did not report the examiner's name or provide any stated rationale for the examiner's opinion. The VA treatment records, indicating treatment since 2008, run to more than 2,000 pages and contain notations regarding each of the Veteran's visits at a VA medical facility over that period. These records contain some notations indicating that the Veteran reported having a neck disorder related to service, but do not contain any objective medical findings written by VA personnel, suggesting a nexus between a diagnosed neck disorder and service. The Board finds that the September 2015 VA examiner's carefully written opinion, based upon a thorough review of the evidence, is of more value than the Veteran's statements regarding the opinion of an unknown VA examiner. See Buchanan, 451 F.3d at 1331.

The preponderance of the evidence weighs against the Veteran's claim for service connection for a neck disorder and the appeal will be denied. See 38 C.F.R. 
§§ 3.102, 3.303. In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine. However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable. See 
38 U.S.C.A. § 5107(b); Ortiz, 274 F.3d at 1364; Gilbert, at 55-56.


ORDER

Service connection for low back disorder is denied. 

Service connection for a neck disorder is denied.


REMAND

Regarding the claim for entitlement to a TDIU, the Board finds that an examination is necessary to determine whether the Veteran's service-connected disabilities render him unable to find or maintain substantially gainful employment.

Accordingly, the issue of entitlement to a TDIU is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). Expedited handling is requested.)

1. Provide a qualified examiner with access to the Veteran's claims file. 

After a review of the evidence, the examiner is asked to opine whether the Veteran's service connected posttraumatic stress disorder, hearing loss, and tinnitus render him unemployable, that is, enable to find or maintain substantially gainful employment. 

A complete explanation for this opinion should be provided. All opinions should be based on examination findings, historical records, and medical principles. The examiner should fully articulate a sound reasoning for all conclusions made. 

If the requested opinion cannot be provided without resorting to mere speculation, the examiner should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice.

2. When the development requested has been completed, and the AOJ has ensured compliance with the requested action, the issue of entitlement to a TDIU should again be reviewed by the AOJ on the basis of the additional evidence. If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


